Citation Nr: 0600755	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-32 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1990 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2003 which, in pertinent part, denied the above 
claim.  In accordance with the veteran's request, a hearing 
before the Board was rescheduled for March 2005.  She did not 
appear for that hearing nor offer any explanation as for her 
failure to report.  Her request for a hearing is hereby 
considered withdrawn.  


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claim for 
service connection for a right wrist disorder.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Service medical records show that the veteran was seen on 
several occasions while on active duty for complaints 
involving the right wrist, with the diagnosis of tendonitis.  
In addition, a question of carpal tunnel syndrome, with a 
positive Tinel's test, was noted in September 1995, and a 
ganglion cyst was observed on a May 1996 orthopedic consult, 
which was to be excised.  It is not known whether this 
surgery was conducted, as the veteran indicated, on an 
October 2002 examination, that she had not had surgery.

After service a VA examination was conducted in October 2002; 
the examiner noted that the claims file was not available for 
review.  The assessment was carpal tunnel found on clinical 
findings (with further review after electromyogram), versus 
flexor tenosynovitis of the right wrist.  In March 2003, 
nerve conduction studies were normal  In April 2003, the 
examiner revised the assessment to carpal tunnel based on 
clinical findings, and flexor tenosynovitis of the right 
wrist (i.e., the only change was that the word "versus" was 
exchanged for the word "and").  No opinion as to a nexus to 
service was provided, however.  

In addition, the veteran states that she has been treated at 
the Dayton VA Medical Center (VAMC) for this condition, but 
it does not appear that all records of this treatment have 
been obtained.  In this regard, although there are some VA 
treatment records on file, there is no indication of the 
dates covered by the request for records.  The most recent 
group of records was dated from 2000 to 2003, but a report of 
an X-ray of the right wrist dated in February 1997, and 
received earlier, suggests that there are additional 
treatment records, since the X-ray was presumably prompted by 
symptoms and/or findings reported elsewhere.  

In view of these factors, all potentially relevant VA medical 
records must be obtained, followed by an examination of the 
veteran, which includes a review of the claims file, as well 
as a nexus opinion.

Accordingly, the appeal is REMANDED to the RO, via the AMC in 
Washington, DC, for the following action:

1.  Ask the veteran to provide any 
evidence in her possession that pertains 
to the claim. 

2.  Obtain all records of the veteran's 
treatment and/or evaluation at the Dayton 
VAMC for the right wrist from August 1996 
to the present.  The response from the 
Dayton VAMC should indicate that all 
available, pertinent records for this time 
period have been provided.    

3.  After obtaining the above evidence, 
to the extent available, schedule the 
veteran for a VA examination to determine 
(1) the diagnosis of any right wrist 
disorder(s) which may be present, and (2) 
whether any such right wrist disorder is 
as likely as not etiologically related to 
the inservice right wrist complaints 
noted in 1993, 1994, 1995, and 1996.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  

All indicated studies should be 
conducted, and the results reviewed 
before the final opinion.  The physician 
should explicitly comment on the presence 
or absence of a ganglion cyst, carpal 
tunnel syndrome, and tendonitis.  

In would be helpful if the physician 
would use the following language in his 
or her opinion, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is less than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

4.  Thereafter, adjudicate the claim for 
service connection for a right wrist 
disorder, in light of all evidence of 
record.  If the claim is denied, furnish 
the veteran and her representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

